The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Status of Claims
Claims 1-28 are pending and under examination in this office action.
Terminal Disclaimers
Examiner notes that this rejection is maintained because Examiner could not reach the Applicant on the telephone on record to correct the filing (see attached reason for denial.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-28 stand rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1 - 7 of U.S. Patent 9562064 Although the conflicting claims are not identical, they are not patentably distinct from each other.  The reasons are as follows:
       The claims of the patent are directed to a method of purifying steviol glycoside by extraction from a Stevia Rubadiana plant…. Wherein the Rebaudioside is rebaudioside D and the claims of the instant application is directed to a method of preparing a highly soluble steviol glycoside wherein the steviol glycoside comprises Rebaudioside D. Although there is a slight difference the product is the same therefore it would have been obvious to one of ordinary skill in the art to have employed the patented claims in the method of providing a highly soluble steviol glycoside as required by the instant claims because the specification teaches the preparation of a highly steviol glycoside  
 	In view of the foregoing, the patented claims and the current application claims are obvious variations.
 
Claims 1-28 stand rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1 -14 of U.S. Patent 8981081.  Although the conflicting claims are not identical, they are not patentably distinct from each other.  The reasons are as follows:
       The claims of the patent are directed to a method of purifying steviol glycoside …. and the claims of the instant application is directed to a method of preparing a highly soluble steviol glycoside wherein the steviol glycoside comprises Rebaudioside D. Although there is a slight difference the product is the same one of ordinary skill in the art would have been motivated to purify and thus an obvious variation of the instant claims  
       It would have been obvious to one of ordinary skill in the art to have employed the patented claims in the method of providing a highly soluble steviol glycoside as required by the instant claims because the specification teaches the preparation of a highly steviol glycoside  (see col. 57, lines 1-30) that can be used as food and pharmaceuticals and cosmetics (i.e. yogurt, col. 54, lines 1-23).
 	In view of the foregoing, the patented claims and the current application claims are obvious variations.
 

Claims 1-28 stand rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-5  of U.S. Patent (9510611. Although the conflicting claims are not identical, they are not patentably distinct from each other.  The reasons are as follows:
       The claims of the patent are directed to a method of producing a highly soluble steviol glycoside ….(i.e., Reb D) and the claims of the instant application is directed to a method of preparing a highly soluble steviol glycoside , although the methods differ slightly, it is the product that is obvious in this case as both are drawn to producing a highly soluble steviol glycoside 
       It would have been obvious to one of ordinary skill in the art to have employed the patented claims in the method of providing a highly soluble steviol glycoside as required by the instant claims because the specification teaches the preparation of a highly steviol glycoside that can be used as food and pharmaceuticals and cosmetics (i.e. yogurt, col. 5, lines 1-40).
 	In view of the foregoing, the patented claims and the current application claims are obvious variations.

Claims 1-28 stand rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-4 of U.S. Patent 8530527. Although the conflicting claims are not identical, they are not patentably distinct from each other.  The reasons are as follows:
       The claims of the patent are directed to producing a stevia food ingredient…. and the claims of the instant application is directed to a method of preparing a highly soluble Reb D (a steviol glycoside), although the methods differ slightly and the patent did not per se recite highly soluble, nonetheless teaches producing highly purified steviol  Reb D(see col. 5, lines 20-32 and col. 6, claim 3)  for uses as food and cosmetics (see abstract)
       It would have been obvious to one of ordinary skill in the art to have employed the patented claims in the method of providing a highly soluble steviol glycoside as required by the instant claims because the specification teaches the preparation of a highly steviol glycoside  that can be used as food and pharmaceuticals and cosmetics.
 	In view of the foregoing, the patented claims and the current application claims are obvious variations.

Claims 1-28 stand rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-8 of U.S. Patent 8993028. 
       The claims of the patent are directed to a process for purifying Rebausoside in general …. and the claims of the instant application is directed to a method of preparing a highly soluble Reb D(i.e., steviol glycoside, see col. 6, lines 60+), although the methods differ slightly, the patent did not per se recite highly soluble, nonetheless teaches producing generically a purified Rebuasoside (see claims 1-8 of the patent)  for uses as food and cosmetics etc. (see col. 6, lines 35-55)
       It would have been obvious to one of ordinary skill in the art to have employed the patented claims in the method of providing a highly soluble steviol glycoside as required by the instant claims because the specification teaches the preparation of a highly steviol glycoside  that can be used as food and pharmaceuticals and cosmetics.
 	In view of the foregoing, the patented claims and the current application claims are obvious variations.



Claims 1-28 stand rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-21  of U.S. Patent 8735101. Although the conflicting claims are not identical, they are not patentably distinct from each other.  The reasons are as follows:
       The claims of the patent are directed to a process for producing soluble steviol glycoside …. and the claims the claims of the instant application is directed to a method of preparing a highly soluble steviol glycoside wherein the steviol glycoside comprises Rebaudioside D. Although there is a slight difference the product is the same.  It would have been obvious to one of ordinary skill in the art to have employed the patented claims in the method of providing a highly soluble steviol glycoside as required by the instant claims because the specification teaches the preparation of a highly steviol glycoside  that can be used as food and pharmaceuticals and cosmetics.
In view of the foregoing, the patented claims and the current application claims are obvious variations


Claims 1-28 stand rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-4 of U.S. Patent 9901110 Although the conflicting claims are not identical, they are not patentably distinct from each other.  The reasons are as follows:
       The claims of the patent are directed to a method of preparing a highly soluble rebaudioside (i.e., steviol glycoside) …. and the claims of the instant application is directed to a method of preparing a highly soluble steviol glycoside,  an obvious variation of the patented claims, although the methods differ slightly and the patent did not per se recite highly soluble, for uses as food and cosmetics (see claims).
In view of the foregoing, the patented claims and the current application claims are obvious variations

Claims 1-28 stand rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-4 of U.S. Patent 9029426 Although the conflicting claims are not identical, they are not patentably distinct from each other.  The reasons are as follows:
       The claims of the patent are directed to a method of preparing a highly soluble rebaudioside …. and the claims of the instant application is directed to a method of preparing a highly soluble highly soluble rebaudioside, an obvious variation of the patented claims.
In view of the foregoing, the patented claims and the current application claims are obvious variations


Claims 1-28 stand rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-4 of U.S. Patent 9456626 Although the conflicting claims are not identical, they are not patentably distinct from each other.  The reasons are as follows:
       
In view of the foregoing, the patented claims and the current application claims are obvious variations

Claims 1-28 stand rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1 - 8 of U.S. Patent 10,420,359 Although the conflicting claims are not identical, they are not patentably distinct from each other.  The reasons are as follows:
       The claims of the patent are directed to a method of preparing a highly soluble Rebaudioside  D…. and the claims of the instant application is directed to a method of preparing a highly soluble steviol glycoside wherein the steviol glycoside comprises Rebaudioside D. Although there is a slight difference the product is the same therefore it would have been obvious to one of ordinary skill in the art to have employed the patented claims in the method of providing Rebaudioside  D  with a reasonable expectation since the product is the same as required by the instant claims.
 	In view of the foregoing, the patented claims and the current application claims are obvious variations.

Claims 1-28 stand rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-18 of U.S. Patent 10,278411. Although the conflicting claims are not identical, they are not patentably distinct from each other.  The reasons are as follows:
       The claims of the patent are directed to a method of preparing a highly soluble rebaudioside …. With at least a solubility of about 0.05 at 20 ºC and the claims of the instant application is directed to a method of preparing a highly soluble highly soluble rebaudioside, at least a solubility of about 0.05 at 20 ºC an obvious variation of the patented claims specification teaches the preparation of a highly steviol glycoside that can be used as food and pharmaceuticals and cosmetics.
In view of the foregoing, the patented claims and the current application claims are obvious variations

In summary, it is noted that applicant has numerous issued patent and pending applications encompassing the same or similar subject matter of the instant application. Applicant should review all subject matter considered the same or similar, and submit the appropriate Terminal Disclaimer(s) for each and every one considered to be the same or similar subject matter.


No claims allowed.
 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIRLEY V GEMBEH whose telephone number is (571)272-8504.  The examiner can normally be reached on M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A. Wax can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHIRLEY V GEMBEH/
Primary Examiner, Art Unit 1628
02/10/21